Citation Nr: 1044643	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  08-00 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a back 
injury to include arthritis of the back, middle back and cervical 
spine.

4.  Entitlement to service connection for an acquired psychiatric 
disorder to include a nervous disorder, anxiety disorder, panic 
disorder, depression, and post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 
1972, and July 1972 to December 1982.  The Veteran had service in 
the Republic of Vietnam from December 1970 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied entitlement to the benefits sought.

In June 2010, the Veteran testified during a Travel Board hearing 
before the undersigned.  A  transcript of the proceeding is of 
record.  At the hearing, additional VA treatment records were 
received; the Veteran waived initial RO consideration of these 
records.

The Veteran also indicated he was withdrawing his claim of 
service connection for residuals of a right arm fracture, and 
submitted a statement to that effect; hence that issue is no 
longer before the Board.


FINDINGS OF FACT

1.  A qualifying hearing loss disability for VA purposes is not 
shown.

2.  Bilateral tinnitus was not present in service or until years 
thereafter, and the competent medical evidence of record is 
against it being related to service.

3.  A chronic back disability was not first manifested in service 
or for many years afterward; the preponderance of the evidence is 
against a finding that any currently diagnosed back condition is 
related to military service.

4.  The currently diagnosed acquired psychiatric disorder was 
first manifested on active duty service, and has been continually 
present since service.


CONCLUSIONS OF LAW

1.  The criteria for service connection of bilateral hearing loss 
have not been met. 38 U.S.C.A. §§ 101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.385 (2010).

2.  The criteria for service connection of tinnitus have not been 
met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).

3.  The criteria for service connection of a back disability have 
not been met. 38 U.S.C.A. §§ 101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2010).

4.  The criteria for service connection of an acquired 
psychiatric disorder have been met.  38 U.S.C.A. §§ 101, 1110, 
1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.385 (2010); 75 Fed. Reg. 39,843 (July 13, 2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)), imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  In a letter dated in March 2006, prior to the 
adjudication of the claims, the RO notified the Veteran of the 
information necessary to substantiate the claims on appeal, and 
of his and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  He was told that the evidence must show a 
relationship between his current disabilities and injuries, 
disease or events in military service.  He was advised of various 
types of lay, medical, and employment evidence that could 
substantiate his service connection claims.  He was also provided 
information regarding assigned ratings and effective dates.  
Hence, the VCAA notice requirements have been satisfied.  See 38 
U.S.C. § 5103(a); 38 C.F.R. § 3.159.  

The Board notes that the Veteran's service treatment records and 
service personnel records for his second period of service from 
July 1972 to December 1982 are not available, despite attempts by 
the RO to obtain this evidence.  According to correspondence 
associated with the Veteran's claims file, attempts to locate the 
relevant service medical and personnel records have proven 
futile, and no additional records were found or are to be had; 
the Veteran was notified of the failure to obtain the records and 
informed of potential alternative records.  When, as here, at 
least a portion of the service records cannot be located, through 
no fault of the Veteran, VA has a "heightened" obligation to more 
fully discuss the reasons and bases for its decision and to 
carefully consider applying the benefit-of-the-doubt doctrine.  
See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Nevertheless, the claims file contains the Veteran's service 
medical and personnel records from his first period of service, 
and VA and private post-service treatment and examinations.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
reviewed the medical records for references to additional 
treatment reports not of record for the time period at issue but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.

In regards to the claim of entitlement to service connection for 
a back disability, the Board acknowledges that in McLendon v. 
Nicholson, 20 Vet. App. 79, 83-86 (2006), the Court found that a 
VA medical examination was required to adjudicate a claim for 
service connection where there was a current disability, credible 
evidence of an in-service injury, the medical opinions of record 
noted that the current disability could have been caused by the 
in-service injury, and the Board did not find that the veteran's 
lay testimony regarding continuity of symptomatology was not 
credible.  However, the Board points out that this case is 
distinguishable from McLendon with regard to the Veteran's claim 
of entitlement to service connection for a back disorder, such 
that a VA medical opinion is not required.  In this instance, 
there is no credible evidence of record that establishes that the 
Veteran's claimed disability is due to an incident in service and 
the appellant has not identified or submitted any objective 
medical evidence in support of this claim.  As such, VA is not 
required to obtain a VA medical opinion in order to adjudicate 
the appellant's claim of entitlement to service connection for a 
back disorder.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) 
(medical possibilities and unsupported medical opinions carry 
negligible probative weight).  See also 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA only has an 
affirmative duty to obtain an examination of the claimant at VA 
health-care facilities if the evidence of record does not contain 
adequate evidence to decide a claim).

The Board finds that all necessary notification and development 
has been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Significantly, neither the appellant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board has reviewed the evidence in the Veteran's claims files 
that includes his written contentions, service personnel and 
treatment records, private and VA medical records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate each claim and what the evidence in the 
claims file shows, or fails to show, with respect to each claim.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

II.  Criteria

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in 
service, if they become manifest to a degree of ten percent or 
more within the applicable presumptive period.  Sensorineural 
hearing loss, as an organic disease or the nervous system, and 
arthritis are listed presumptive conditions; the presumptive 
period is one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  To establish service 
connection, there must be a medical diagnosis of a current 
disability; medical or, in certain cases, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2). This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

Importantly, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a probative 
opinion on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

A.  Bilateral hearing loss and tinnitus.

During service the Veteran was exposed to excessive noise in 
Vietnam, as his duties as a combat engineer would entail such.  
The Veteran's service medical records are entirely silent as to 
any complaints, treatment, or diagnoses of any hearing disorder 
or tinnitus.  The August 1969 enlistment, February 1972 
separation, and July 1973 enlistment examination for his second 
period of service also revealed normal hearing and no evidence of 
tinnitus.  

An April 2006 VAMC record notes the Veteran was a new patient.  
An audiological evaluation revealed pure tone thresholds, in 
decibels were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
10
10
15
10
LEFT
10
10
10
10
15

Mild sensorineural hearing loss was only shown at 8000Hz.  Speech 
audiometry revealed speech recognition ability was 100 percent 
bilaterally.  At the appointment which prompted this evaluation, 
the Veteran reported chronic tinnitus.

A December 2007 VA audiological examination revealed pure tone 
thresholds, in decibels were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
15
10
15
15
LEFT
10
15
15
15
10

Average puretone thresholds were 14 Hz bilaterally.  Hearing was 
normal bilaterally to 6000 Hz with mild sloping sensorineural 
hearing loss above 6000Hz.  Speech audiometry revealed speech 
recognition ability was 100 percent bilaterally.

The Veteran reported tinnitus for approximately 10 years present 
in both ears.  He described it as ringing.  The claims file was 
reviewed and the examiner noted normal hearing on the August 1969 
enlistment, February 1972 separation, and July 1973 enlistment 
examinations.  There were no medical records provided from the 
second period of service from 1975 to 1982.  The examiner opined 
that the veteran's hearing was within normal limits in both ears 
during the VA examination as well as in the service examinations 
of record.  The examiner opined that the veteran's current 
hearing loss and his reported tinnitus is less likely than not 
due to military noise exposure.

At the June 2010 hearing, the Veteran asserted that he was 
exposed to excessive noise in service, but not after service.  He 
currently has ringing in his ears.  He did not clearly state that 
the ringing had begun in or soon after service

VA defines a hearing loss disability, for compensation purposes, 
as when "auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent"  38 C.F.R. § 3.385.  Frequencies above 
4000 Hertz are not considered.

Here, the documented testing reveals that the criteria for a 
current hearing loss disability for VA purposes are not met.  No 
puretone threshold exceeds 15 decibels at any frequency included 
in the standard.  In the absence of competent evidence of a 
current hearing loss disability for VA purposes, service 
connection cannot be granted.

The Veteran's assertions of current functional impairment, 
described as difficulty hearing some sounds or tones in normal 
situations or conversations, are not competent evidence of 
disability.  Objective testing and accurate (numerical) results 
are required, and the Veteran lacks the necessary skills and 
abilities to render such a description.  

In contrast, the Veteran's reports of tinnitus are competent 
evidence, as he can experience such ringing or buzzing through 
his five senses.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation). 

However, he has not clearly stated that tinnitus began in 
service.  At the December 2007 examination, he indicated the 
problem had begun around 1997, well after service.  He did not 
contradict this at his hearing in June 2010.  Service treatment 
records show no complaints of or treatment for tinnitus.  The 
sole medical opinion of record is against the claim; the Veteran, 
as a layperson, is not competent to offer an opinion on causation 
in this instance.  He is not describing an immediate, experienced 
affect of injury; he is analyzing data and drawing a conclusion.  
Such requires specialized medical knowledge and training he does 
not possess.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The preponderance of the evidence is against the claim of service 
connection for tinnitus; there is no doubt to be resolved.

B.  Back injury

In his June 2010 testimony, the Veteran testified that during a 
field training exercise in the late 1970s he accidentally walked 
off of a cliff landing on his feet and falling backwards.  His 
men lowered a rope to him and he was pulled back up.  He reported 
being medevaced to Darnell Army Hospital.  He was treated with 
muscle relaxants.  He was sent home and placed on bed rest.  He 
reported that his back only periodically bothered him like, "if 
I bend over wrong or something."  He also noted that he was not 
receiving any medical treatment or medications for his back 
condition.  He used no braces and only used over the counter 
medications when needed.  

The Veteran filed his initial claim for benefits in November 
2005, at which time he made no claims as to any back disorder.  
Subsequently in February 2006 he amended his claim to include a 
low back, neck and mid back injury and arthritis as a result of a 
fall in 1977.  

The Veteran's service medical records reveal a September 1969 
treatment record for back pain.  No muscle spasms were noted.  X-
rays revealed spina bifida occulta.  Otherwise the examination 
was normal.  The diagnosis was a lumbar strain.

The remainder of the service treatment records are entirely 
silent as to any complaints, treatment, or diagnoses of any back 
injuries.  The August 1969 enlistment, February 1972 separation, 
and the July 1973 second enlistment examination are all silent as 
to any evidence of complaints, treatment or diagnoses of a back 
disorder.

As noted, the service medical records from the Veteran's second 
period of service are unavailable.  However, the post service 
medical records including extensive VAMC records are silent as to 
any back condition, treatment, or diagnosis.  

As already acknowledged, when, as here, a veteran's complete 
claims file, including all of his service treatment records are 
unavailable through no fault of the appellant, the VA's duty to 
assist, duty to provide reasons and bases for its findings and 
conclusions, and duty to consider carefully the benefit-of-the-
doubt rule, are heightened.  O'Hare, 1 Vet. App. 365, 367 
(1991)).  However, the threshold for allowance of a claim is not 
lowered and the need for probative, competent and credible nexus 
evidence causally relating the current disability at issue to 
service is not eliminated; rather, the Board's obligation to 
discuss and evaluate evidence is heightened. Russo v. Brown, 9 
Vet. App. 46 (1996).

Service records confirm only a single September 1969 incident of 
low back pain; a muscular strain was diagnosed.  No chronic 
condition was identified (other than congenital and asymptomatic 
spina bifida occulta), and subsequent service and civilian 
treatment records show no ongoing treatment for low back pain 
following that single episode.  Service records in fact show no 
residual impairments or diagnoses, as demonstrated by negative 
separation and entry examinations afterward.  Further, the 
Veteran makes no allegation of any current disability arising out 
of this incident.

He instead alleges a rather serious injury in a fall from a cliff 
in approximately 1977.  This injury is not reflected in service 
treatment records; it occurred during the period of missing 
service records.  Further, there is no medical evidence of any 
treatment for or complaints of residuals of such an incident.  
The Veteran states he treated himself with over the counter 
medications, and hence the back problems are not reflected in 
service.  

The Board does not find this allegation credible.  VA records 
reflect repeated instances of general health assessments, and at 
no time does the Veteran report any history of back problems, 
regardless of whether he was seeking active treatment.  He does 
not allege that he was asymptomatic, only that he was not treated 
by VA; it is not likely that the Veteran would still specifically 
deny chronic pain or back pain when asked about such if it were 
in fact present.

While the Veteran is competent to report that he is experiencing 
back pain, such statements must also be credible.  The absence of 
any treatment for back pain of any type after service, and the 
affirmative denial of such in VA treatment records, weigh heavily 
against the Veteran's claim.  The Board finds that the credible 
and competent evidence of record fails to establish the presence 
of a current back disability.

Service connection cannot be granted in the absence of a current 
disability.

C.  Acquired psychiatric disorder

The Veteran contends that since experiencing combat and the 
stresses of duty in Vietnam, he has had increasing psychiatric 
symptoms.  He began drinking heavily during his service in 
Vietnam.  While his service treatment records primarily reflect 
in service treatment and complaints of a duodenal ulcer; they 
also reflect continuing treatment during service for a nervous 
disorder.  

An August 1969 treatment record reveals the Veteran was seen 
several times for a nervous condition.  It was noted that he had 
been seen by a social worker as well.  An October 1969 
psychiatric evaluation noted a passive aggressive personality, 
chronic, mild, manifested by manipulative behavior and 
immaturity.  

In April 1971 he was seen for diffuse abdominal pain and various 
other physical disabilities.  The examiner's impression however 
was a probable anxiety reaction and he was prescribed valium.  In 
June 1971 he was again treated for abdominal pain.  After 
determining that he had not been exposed to bad food or water, 
the examiner noted negative abdominal symptoms and no tenderness.  
Marked nervousness was noted and the impression was psychogenic 
symptoms.  Librium was prescribed.  

In July 1971 a psychiatric consult was requested.  A psychiatric 
evaluation noted the prior diagnosis of passive aggressive 
personality/immaturity.  It was noted the Veteran had 71/2 months 
of service in Vietnam.  While he had numerous complaints of loss 
of appetite, stomach cramps, and restless sleep; no physiological 
basis for his complaints were found.  The diagnosis was 
psychosomatic complaints, and moderate depression.

An August 1972 clinical record notes the Veteran reported with no 
appetite for 10 days.  He had been vomiting and had poor 
appetite; he also had had continuous nervousness.  The examiner 
noted that the Veteran came home on leave from Vietnam the day 
before.  He had a wife and baby and did not want to return to 
Vietnam.  The impression was an anxiety reaction.  Librium was 
diagnosed. 

Subsequent to service he was hospitalized at the VAMC from 
November to December 1973 with a history of peptic ulcer with an 
onset 2 yrs prior when working as a mine detector in Vietnam.  He 
had periods of epigastric pain since.  He also reported emotional 
stress related to his marriage.  He smoked 11/2 packs of cigarettes 
and drank approximately a pint of vodka daily.  He was physically 
normal except for mild epigastric tenderness.  He was advised 
that family and job stress probably contributed to his ulcer and 
he should seek help to ease stress in his life.

An October 1974 VAMC admission again for epigastric symptoms 
noted that throughout his hospitalization he was relatively 
asymptomatic.  It was noted that he remained hostile throughout 
his hospitalization and was successful in alienating the entire 
staff through uncooperative and belligerent behavior.  A history 
of psychiatric treatment in Charleston in the past was noted.  It 
was felt that additional psychiatric evaluation should be 
performed.   

In November 2005 the Veteran filed a claim for psychiatric 
problems.  He subsequently amended his claim to include PTSD.  

In February 2006 VA received a letter from Suresh Raheja, M.D., 
noting the Veteran had been treated by Dr. Raheja for anxiety and 
panic attacks for many years.  He was treated with Paxil for 
anxiety and stress disorders.

In a March 2006 VAMC initial evaluation the Veteran asked to be 
evaluated for PTSD.  The clinician noted that he might have PTSD 
and, merited further assessment.  Diagnoses of panic disorder 
without agoraphobia; and, alcohol abuse in remission were made.  

In a May 2006 VAMC psychiatric evaluation the Veteran was 
diagnosed with PTSD; cognitive disorder, NOS; and, alcohol 
dependence in full sustained remission.

The records reflect various current diagnoses of PTSD, panic 
disorder, anxiety disorder, depression, nervous disorder, and 
alcohol dependence.  He had also been diagnosed while in service 
with a nervous disorder, anxiety disorder, panic disorder, and 
depression; while a personality disorder was also indicated, 
subsequent examiners have considered and rejected this diagnosis.

Service records establish in-service complaints of, treatment 
for, and a diagnosis of a nervous condition, based on anxiety 
complaints.  Current records reflect similar diagnoses.  The 
Veteran has testified that he has experienced the same 
symptomatology since service, as reflected in treatment records.  
He is competent to report such symptoms, and in light of the 
consistency with which he and doctors describe them, there is no 
basis upon which to question his credibility.  All doctors 
expressing an opinion have indicated that his currently diagnosed 
condition is related to events in service.  The occurrence of the 
alleged events is generally conceded based on their consistency 
with the facts and circumstances of the Veteran's service.

The preponderance of the evidence supports a finding that the 
currently diagnosed acquired psychiatric disorder was first 
manifested in service and has existed since that time.  Service 
connection is warranted.


ORDER

Service connection for bilateral hearing loss disorder is denied.

Service connection for tinnitus is denied.

Service connection for residuals of a back injury to include 
arthritis of the back, middle back and cervical spine is denied.  

Service connection for an acquired psychiatric disorder, to 
include a nervous disorder, anxiety disorder, panic disorder, 
depression, and PTSD is granted.



____________________________________________
WILLIAM H. DONNELLY 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


